Title: Address by Charles Thomson, 14 April 1789
From: Thomson, Charles,United States Senate
To: Washington, George



Sir,
[Mount Vernon, 14 April 1789]

The president of the Senate, chosen for the special occasion having opened and counted the votes of the Electors in the presence of the senate & the house of Representatives I am honored with the commands of the Senate to wait upon your Excellency with the information of your being elected to the office of President of the United States of America. This commission was entrusted to me on account of my having been long in the Confidence of the late Congress & charged with the duties of one of the principal civil departments of Government.

I have now Sir to inform you that the proofs you have given of your patriotism and of your readiness to sacrifice domestic ease and private enjoyments to preserve the liberty & promote the happiness of your Country, did not permit the two houses to harbour a doubt of your undertaking this great this important Office to which you are called not only by the unanimous votes of the Electors but by the voice of America, I have it therefore in command to accompany you to New York where the Senate & the house of Representatives of the United States are convened for the dispatch of public business.
In executing this part of my commission where personal gratification coincides with duty I shall wait your time & be wholly governed by your convenience.
